ON MOTION

ORDER

Carl E. Ross moves without opposition to voluntarily dismiss petition for review no.2009-3090 and requests that the court refund the filing fee.
The court is required to deposit filing fees with the Treasury Department immediately upon receipt and, unfortunately, cannot refund any fee once it has been deposited. See Practice Note, Fed. Cir. R. 52.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to voluntarily dismiss the petition is granted.
(2) Each side shall bear its own' costs.